Citation Nr: 1044072	
Decision Date: 11/23/10    Archive Date: 12/01/10

DOCKET NO.  08-31 598	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South 
Carolina


THE ISSUES

1.  Entitlement to an effective date earlier than June 28, 2007, 
for the grant of service connection for posttraumatic stress 
disorder (PTSD).

2.  Entitlement to an initial evaluation in excess of 30 percent 
for service connected PTSD.

3.  Entitlement to a total rating based on individual 
unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Bridgid D. Cleary, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1969 to January 1972, 
including service in the Republic of Vietnam from January 1970 to 
August 1971.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a March 2008 rating decision of the 
Columbia, South Carolina, Department of Veterans Affairs (VA) 
Regional Office (RO), which granted service connection for PTSD 
and assigned a 30 percent evaluation, effective June 28, 2007.  
The Court has held that TDIU is an element of all appeals of 
initial ratings.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  In 
light of this, the Board will also consider the issue of 
entitlement to a TDIU.  This change is reflected on the title 
page.

The Veteran was scheduled for a Travel Board hearing in April 
2009.  In a March 2009 letter, he withdrew his hearing request.  
See 38 C.F.R. § 20.704 (e).

The Veteran's PTSD and TDIU claims are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

The Veteran did not submit a claim, either formal or informal, 
for service connection for PTSD until June 28, 2007.


CONCLUSION OF LAW

Entitlement to an effective date prior to June 28, 2007, for the 
grant of service connection for PTSD, is not warranted.  
38 U.S.C.A. §§ 5101, 5110, 7104 (West 2002); 38 C.F.R. §§ 3.1(p), 
3.400 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran's claim arises from his disagreement with the 
effective date following the grant of service connection for 
posttraumatic stress disorder (PTSD).  Once service connection is 
granted the claim is substantiated, additional notice is not 
required and any defect in the notice is not prejudicial.  
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  Further, 
because the application of the law to the undisputed facts is 
dispositive of this appeal, no discussion of VA's duties to 
notify and assist is necessary.  See Mason v. Principi, 16 Vet. 
App. 129 (2002).  

As an initial matter, the Board notes the Veteran was previously 
denied service connection for an anxiety disorder in a July 1981 
rating decision.  This decision predates the PTSD diagnosis by 
nearly three years.  Thus the PTSD claim is a new claim, separate 
from the prior claim for an anxiety disorder and must be 
considered independently.  See Ephraim v. Brown, 82 F. 3d 399 
(Fed. Cir. 1996).

The Veteran argues that an earlier effective date is warranted 
for his PTSD.  Specifically, he maintains that the effective date 
of service connection, and the 30 percent rating, should be 
retroactive to his original diagnosis of PTSD on April 20, 1984.  
This medical evidence establishing a diagnosis of PTSD was 
received by the Board in October 2007.  

The basic facts are not in dispute.  The Veteran's initial 
application for service connection for PTSD was received by VA on 
June 28, 2007.  The record does not suggest otherwise, nor does 
the Veteran so contend.

Unless specifically provided otherwise in the statute, the 
effective date of an award based on an original claim for 
compensation benefits shall be the date of receipt of the claim 
or the date entitlement arose, whichever is later.  38 U.S.C.A. 
§ 5110(a); 38 C.F.R. § 3.400.  The effective date of an award of 
disability compensation shall be the day following separation 
from service or the date entitlement arose if the claim is 
received within one year of separation, otherwise the date of 
claim or the date entitlement arose, whichever is later.  
38 U.S.C.A. § 5110(b); 38 C.F.R. § 3.400(b)(2).

A specific claim in the form prescribed by the Secretary must be 
filed in order for benefits to be paid or furnished to any 
individual under the laws administered by VA.  38 U.S.C.A. 
§ 5101(a); 38 C.F.R. § 3.151(a).  The term "claim" or 
"application" means a formal or informal communication in 
writing requesting a determination of entitlement or evidencing a 
belief in entitlement to a benefit.  38 C.F.R. § 3.1(p).

Any communication or action indicating an intention to apply for 
one or more benefits under the laws administered by VA, from a 
veteran or his representative, may be considered an informal 
claim.  Such informal claim must identify the benefit sought.  
Upon receipt of an informal claim, if a formal claim has not been 
filed, an application form will be forwarded to the claimant for 
execution.  If received within one year from the date it was sent 
to the Veteran, it will be considered filed as of the date of 
receipt of the informal claim.  38 C.F.R. § 3.155.

Here, the RO granted service connection and a 30 percent 
evaluation effective the date the Veteran's original claim of 
service connection for PTSD was filed with VA.  An effective date 
of an award of service connection is not based on the earliest 
medical evidence showing a diagnosis, but on the date that the 
application upon which service connection was eventually awarded 
was filed with VA.  See Lalonde v. West, 12 Vet. App. 377, 382 
(1999).  Since the July 1981 rating decision, the Veteran has 
pursued claims of service connection for multiple physical 
disabilities, but no additional psychiatric disabilities prior to 
the June 2007 claim.  Thus the record does not contain any other 
document that can be construed as an informal claim for service 
connection.  Because the Veteran did not file a formal or 
informal application for service connection prior to June 28, 
2007, VA is precluded, as a matter of law, from granting an 
effective date prior to June 28, 2007, for service connection for 
PTSD.  As such, this appeal must be denied because the RO has 
already assigned the earliest possible effective date provided by 
law.  


ORDER

An effective date prior to June 28, 2007, for service connection 
for PTSD, is denied.


REMAND

PTSD Claim

The Veteran has argued that his PTSD symptoms have worsened since 
he was originally service connected for the condition in the 
March 2008 rating decision.  The most recent VA medical 
examination for the Veteran's service connected PTSD was 
performed in November 2007, three years ago.  In support of this, 
the Veteran has submitted more recent outpatient treatment 
records which show a significantly lower score on the Global 
Assessment of Functioning (GAF) Scale.  Thus, the evidence 
received since that November 2007 examination suggests that the 
Veteran's PTSD may be getting worse. Again, this last examination 
was three years ago and the Board believes another VA examination 
is warranted to determine the current level of disability.

TDIU Claim

As noted in the introduction, a TDIU claim is part of an appeal 
for a higher initial rating when evidence of unemployability is 
submitted at the same time.  See Rice, 22 Vet. App. 447.  The 
Veteran's March 2008 notice of disagreement raised the issue of 
TDIU in that it stated, "At the present time I have been 
[forced] out of my job [because] of my PTSD."  Therefore this 
issue needs to be properly developed and adjudicated, to include 
a medical opinion on this issue.  As this remand is already 
seeking a VA mental health examination in conjunction with the 
PTSD claim, that examiner is asked to provide an opinion on the 
Veteran's employability.  

Accordingly, the case is REMANDED for the following action:

1.  After associating any pertinent, 
outstanding records with the claims folder, 
schedule the Veteran for a VA mental health 
examination to determine the current severity 
of his PTSD.  His claims folder should be 
available to the examiner and reviewed in 
conjunction with the examinations.  The 
report should set forth all objective 
findings regarding PTSD, particularly his 
current symptoms and their severity.  The 
examiner must opine on the extent of the 
Veteran's occupational and social impairment 
due to his PTSD.  

Thereafter, the examiner should opine as to 
whether, without regard to the Veteran's age 
or the impact of any non-service-connected 
disabilities, it is at least as likely as not 
that his service-connected disabilities, and 
in particular, his PTSD, either alone or in 
the aggregate, render him unable to secure or 
follow a substantially gainful occupation.  

If the Veteran's service-connected 
disabilities do not render him unemployable, 
the examiner should suggest the type or types 
of employment in which the Veteran would be 
capable of engaging with his current service-
connected disabilities, given his current 
skill set and educational background.  A 
complete rationale for any opinion expressed 
and conclusion reached should be set forth in 
a legible report.  

2.  After the above development is completed, 
readjudicate the claims on appeal.  If any of 
the benefits sought are denied, provide the 
Veteran and his representative a supplemental 
statement of the case, with an appropriate 
period for response, before the case is 
returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


